Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a method of treating cancer comprising administering any “miR-101-3p inhibitory nucleic acid”, which is a genus that has not been adequately described.  The specification discloses examples of inhibitory nucleic acids, but does not adequately describe the structure required for the nucleic acid to 
With regards to claims 5 and 6, the specification does not adequately describe the structure required for the function of being “specific” for a nucleic acid encoding SEQ ID NO: 3.  The term can encompass identity, complementarity, or other structural relationships.  The specification does not adequately describe what structure is required for the inhibitory nucleic acid to be specific for a nucleic acid encoding SEQ ID NO: 3.  Additionally, the claims do not recite any length limitation.  Therefore, the claims encompass inhibitory nucleic acids that are thousands of nucleotides in length, for example, and have any level of specificity or have at least 5 nucleotides that are complementary to any miR-101-3p sequence, which is directed to an enormous genus of nucleic acids that would not likely have the function of being miR-101-3p inhibitory.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being miR-101-3p inhibitory nucleic acids.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with 
The instant claims are directed to a method of treating cancer comprising administering any “miR-101-3p inhibitory nucleic acid”, which is a genus that has not been adequately described.  The specification discloses examples of inhibitory nucleic acids, but does not adequately describe the structure required for the nucleic acid to function as being inhibitory of miR-101-3p.  The instant specification demonstrates a single species of antisense to miR-101-3p, which is not representative of the entire claimed genus which encompasses nucleic acids with no specific structural relationship to any specific miR-101-3p sequence.  The scope of the claims is not commensurate with the scope of the description.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for miR-101-3p inhibitory nucleic acids as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting miR-101-3p, does not reasonably provide enablement for a method of treating any cancer via administration of any miR-101-3p inhibitory nucleic acid.  The specification does not enable any person skilled in the art to which it pertains, or with make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treating any cancer via administration of any miR-101-3p inhibitory nucleic acid.
The specification demonstrates that miR101c (mouse ortholog of human miR-101-3p) mediates the downregulation of Tet1 in HSCs isolated from hypercholesterolemic mice (Example 7).  The specification hypothesizes that a miR-101-3p-Tet1 based HSC immunotherapy might be effective in patients with or without hypercholesterolemia (page 12).  The teachings of the specification are not commensurate in scope with the instant claims.  The instant claims are not limited to inhibition of miR-101-3p in hematopoietic stem cells in hypercholesterolemic mice, but 
The specification does not draw an adequate nexus between delivery of any specific miR-101-3p inhibitory nucleic acid and the predictable outcome of treatment of any specific type of cancer.
For example, Liu et al. (Oncotarget, Vol. 7, No. 23, 35188-35198) teach that miR-101-3p is a tumor suppressor via directly targeting EZH2 (page 35188).  Liu et al. teach that AMPK dysfunction has been highlighted in cancers, including breast cancer. The aim of this study is to investigate the biological roles of mir-101-3p and AMPK in breast cancer. Our research demonstrated that AMPK was up-regulated in breast cancer tissues and cell lines, especially in triple negative breast cancer (TNBC). High-expression of AMPK correlated with poor outcome in both total breast cancer and TNBC patients. Ectopic expression of AMPK improved glucose uptake, glycolysis, proliferation of TNBC cells in vitro and its tumorigenicity in vivo. AMPK was predicted to be a direct target of mir-101-3p. The luciferase reporter assay was performed to certificate this prediction. The expression of AMPK was suppressed by transfection of mir-101-3p in TNBC cells. Over-expression of mir-101-3p or knockdown of AMPK inhibited glucose metabolism and proliferation of TNBC cells in vitro. Our study provides evidence that mir-101-3p- AMPK axis could be a promising therapeutic target in TNBC targeting tumor metabolism.

    PNG
    media_image1.png
    92
    547
    media_image1.png
    Greyscale

Liu et al. teach that AMPK is a direct target of miR-101-3p in breast cancer (Figure 4) and teach that the seeds matched in the 3’-UTRs of AMPK.  Liu et al. teach that MDA-MB-231 and MDA-MB-468 cells were transfected with mir-101-3p mimics or scrambled oligonucleotide. mir-101-3p overexpression inhibited the AMPK mRNA expression (Figure 4).
Therefore, the scope of the instant claims is not enabled because mir-101-3p was a known tumor suppressor (Liu, abstract) and delivery of mir-101-3p mimic resulted in treatment of triple negative breast cancer, as taught by Liu et al.  Therefore, reduction of mir-101-3p would not be expected to predictably treat any cancer as claimed.
Additionally, Sheng et al. (Arch Virol, 2014, 159:2397-2410) teach that downregulation of miR-101-3p by HBV promotes proliferation and migration of hepatocellular carcinoma cells (title).  Therefore, clearly delivery of a miR-1013p inhibitory nucleic acid would not treat any cancer as claimed.
With regards to any miR-101-3p inhibitory nucleic acid, the claims encompass inhibitory nucleic acids that are thousands of nucleotides in length, for example, and have any level of specificity or have at least 5 nucleotides that are complementary to any miR-101-3p sequence, which is directed to an enormous genus of nucleic acids that would not likely have the function of being miR-101-3p inhibitory.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any miR-101-3p inhibitory nucleic acid in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of any cancer.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-9, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Cancer Research, August 2015, 75, 15, 1-7), in view of Sheng et al. (Arch Virol, 2014, 159:2397-2410), and Richer et al. (WO 2011/022316 A1).
The references are considered to be as enabled as the instant specification.
Ma et al. teach that transfection with miR-101-3p inhibitor vector suppressed migration and invasion in 253J-BV bladder cancer cells (abstract).  
Therefore, it would have been obvious to deliver a miR-101-3p inhibitor with the expectation of treatment of bladder cancer in a human by suppressing migration and invasion of bladder cancer cells.
It is noted that claims 3, 14, and 20 recite intended outcomes rather than method steps.  Delivery of the instantly recited agent would be expected to achieve the instantly recited outcomes given that the agent is identical.
Shen et al. teach a microRNA inhibitor sequence against hsa-miR-101-3p was designed and synthesized by Invitrogen. The microRNA inhibitor sequence is as follows: miR-101-3p inhibitor, 50 -UUCAGUUAU CACAGUACUGUA.  The underlined sequence is 100% identical to instant SEQ ID NO: 3.
Given that Ma et al. teaches delivery of a miR-101-3p inhibitor, it would have been obvious to utilize the miR-101-3p inhibitor of Shen et al. as a matter of design choice given that the antagomir of Shen et al. successfully inhibited miR-101-3p expression. The sequence of  miR-101-3p was clearly known and it was known to design an antagomir sequence that is complementary to it, as evidenced by Shen et al.
It is noted that the specification does not set forth any criteria for a person to be at risk of hypercholesterolemia and therefore any individual is considered to be at risk.  
When delivery the miRNA antagomir to treat a cancer, it would be obvious to administer an additional anti-cancer therapy such as chemotherapy given that both have the same intended outcome of treating the cancer.
It is known in the art to deliver anti-miRNA oligomers in combination with chemotherapy, as evidenced by Richer et al. (claims 26 and 31-35). One would reasonably expect for each to result in a treatment effect.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMY H BOWMAN/Primary Examiner, Art Unit 1635